Case 1:19-cv-00398-RJJ-SJB ECF No. 18 filed 06/08/20 PageID.1062 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 ALIHUSSIAN BARNES,

        Plaintiff,
                                                                     Hon. Robert J. Jonker
 v.
                                                                     Case No. 1:19-cv-398
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 _____________________________________/

                            REPORT AND RECOMMENDATION

       This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g),

to review a final decision of the Commissioner of Social Security denying Plaintiff’s claims for

Disability Insurance Benefits (DIB) under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Act. Section 405(g) limits the Court to a review of

the administrative record and provides that if the Commissioner’s decision is supported by

substantial evidence it shall be conclusive. Pursuant to 28 U.S.C. § 636(b)(1)(B), authorizing

United States Magistrate Judges to submit proposed findings of fact and recommendations for

disposition of social security appeals, the undersigned recommends that the Commissioner’s

decision be affirmed.

                                   STANDARD OF REVIEW

       The Court’s jurisdiction is confined to a review of the Commissioner’s decision and of the

record made in the administrative hearing process. See Willbanks v. Sec’y of Health and Human

Servs., 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social security case is

limited to determining whether the Commissioner applied the proper legal standards in making a
Case 1:19-cv-00398-RJJ-SJB ECF No. 18 filed 06/08/20 PageID.1063 Page 2 of 10



decision and whether there exists in the record substantial evidence supporting that decision. See

Brainard v. Sec’y of Health and Human Servs., 889 F.2d 679, 681 (6th Cir. 1989). The Court may

not conduct a de novo review of the case, resolve evidentiary conflicts, or decide questions of

credibility. See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984). It is the Commissioner who

is charged with finding the facts relevant to an application for disability benefits, and those findings

are conclusive provided substantial evidence supports them. See 42 U.S.C. § 405(g).

       Substantial evidence is more than a scintilla but less than a preponderance. See Cohen v.

Sec’y of Health and Human Servs., 964 F.2d 524, 528 (6th Cir. 1992). It is such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion. See Richardson v. Perales,

402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d 342, 347 (6th Cir. 1993). In determining

the substantiality of the evidence, the Court must consider the evidence on the record as a whole

and take into account whatever in the record fairly detracts from its weight. See Richardson v.

Sec’y of Health and Human Servs., 735 F.2d 962, 963 (6th Cir. 1984). As has been widely

recognized, the substantial evidence standard presupposes the existence of a zone within which

the decision maker can properly rule either way without judicial interference. See Mullen v.

Bowen, 800 F.2d 535, 545 (6th Cir. 1986). This standard affords to the administrative decision

maker considerable latitude and indicates that a decision supported by substantial evidence will

not be reversed simply because the evidence would have supported a contrary decision. See Bogle,

998 F.2d at 347; Mullen, 800 F.2d at 545.

                                   PROCEDURAL POSTURE

        Plaintiff filed protective applications for DIB and SSI on April 12, 2013, alleging that he

had been disabled since March 1, 2009, due to rectal bleeding and bowel trouble. (PageID.216,

225.) Plaintiff was 45 years old at the time of the alleged onset date. (PageID.225.) Plaintiff had


                                                   2
Case 1:19-cv-00398-RJJ-SJB ECF No. 18 filed 06/08/20 PageID.1064 Page 3 of 10



previous employment as a maintenance worker.             (PageID.70.)    On September 11, 2014,

Administrative Law Judge (ALJ) Michael S. Condon held a hearing on Plaintiff’s claim, at which

Plaintiff amended his alleged onset date to June 25, 2013. (PageID.66–67.) On October 31, 2014,

ALJ Condon issued a decision finding that Plaintiff was not disabled. (PageID.48–57.) The

Appeals Council denied Plaintiff’s request for review on April 18, 2016. (PageID.22–25.)

Plaintiff sought review by this Court pursuant to 42 U.S.C. § 405(g). On April 21, 2017, Judge

Gordon Quist entered an Opinion and Judgment remanding the case to the Commissioner to

reevaluate Plaintiff’s credibility. Barnes v. Comm’r of Soc. Sec., No. 1:16-CV-779 (W.D. Mich.

June 21, 2017). (ECF Nos. 14 and 15.)

       On November 20, 2017, ALJ Condon conducted a hearing and received testimony from

Plaintiff, a vocational expert, and Howard S. Shapiro, M.D., an impartial medical expert.

(PageID.105.) The ALJ recognized that, although the matter had been remanded for consideration

of Plaintiff’s credibility, as of March 28, 2016, credibility was no longer an issue, and instead, the

ALJ was required to evaluate the claimant’s statements in light of their overall consistency with

the evidence in the record.1 (Id.) On January 31, 2018, the ALJ issued a written decision finding

that Plaintiff was not entitled to benefits because he was not disabled within the meaning of the

Act. (PageID.105–117.) The Appeals Council denied Plaintiff’s request for review on October

23, 2018. (PageID.92–95.) The ALJ’s decision thus became the Commissioner’s final decision.




1
  Pursuant to SSR 16-3P, 2016 WL 1119029 (Mar. 16, 2016), applicable to cases decided after
March 16, 2016, an ALJ no longer evaluates a claimant’s “credibility,” although the procedures
under the existing and former rules are “substantially the same” and case law regarding evaluation
of a claimant’s credibility under the former rule (SSR 96-7p) is still relevant to the whether an ALJ
properly evaluated a claimant’s subjective symptoms. Banks v. Comm’r of Soc. Sec., No. 2:18-
cv-38, 2018 WL 6060449, at *5 (S.D. Ohio), report and recommendation adopted, 2019 WL
187914 (S.D. Ohio Jan. 14, 2019).
                                                  3
Case 1:19-cv-00398-RJJ-SJB ECF No. 18 filed 06/08/20 PageID.1065 Page 4 of 10



20 C.F.R. §§ 416.1455, 416.1481. Plaintiff initiated this civil action for judicial review on May

20, 2019.

                              ANALYSIS OF THE ALJ’S DECISION

          The social security regulations articulate a five-step sequential process for evaluating

disability. See 20 C.F.R. §§ 404.1520(a-f), 416.920(a-f).2 If the Commissioner can make a

dispositive finding at any point in the review, no further finding is required. See 20 C.F.R. §§

404.1520(a), 416.920(a).       The regulations also provide that, if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in determining

her residual functional capacity. See 20 C.F.R. §§ 404.1545, 416.945.

          The burden of establishing the right to benefits rests squarely on Plaintiff’s shoulders, and

he can satisfy his burden by demonstrating that his impairments are so severe that he is unable to

perform her previous work, and cannot, considering his age, education, and work experience,

perform any other substantial gainful employment existing in significant numbers in the national



2
    1. An individual who is working and engaging in substantial gainful activity will not be found to
       be “disabled” regardless of medical findings (20 C.F.R. §§ 404.1520(b), 416.920(b));

2. An individual who does not have a “severe impairment” will not be found “disabled” (20 C.F.R.
   §§ 404.1520(c), 416.920(c));

3. If an individual is not working and is suffering from a severe impairment which meets the
   duration requirement and which “meets or equals” a listed impairment in Appendix 1 of Subpart
   P of Regulations No. 4, a finding of “disabled” will be made without consideration of vocational
   factors (20 C.F.R. §§ 404.1520(d), 416.920(d));

4. If an individual is capable of performing her past relevant work, a finding of “not disabled”
   must be made (20 C.F.R. §§ 404.1520(e), 416.920(e));

5. If an individual’s impairment is so severe as to preclude the performance of past work, other
   factors including age, education, past work experience, and residual functional capacity must
   be considered to determine if other work can be performed (20 C.F.R. §§ 404.1520(f),
   416.920(f)).

                                                   4
Case 1:19-cv-00398-RJJ-SJB ECF No. 18 filed 06/08/20 PageID.1066 Page 5 of 10



economy. See 42 U.S.C. § 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden of proof shifts

to the Commissioner at step five of the sequential evaluation process, Plaintiff bears the burden of

proof through step four of the procedure, the point at which his residual functioning capacity (RFC)

is determined. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Walters v. Comm’r of Soc.

Sec., 127 F.3d 525, 528 (6th Cir. 1997) (ALJ determines RFC at step four, at which point claimant

bears the burden of proof).

         Initially, the ALJ found that Plaintiff was insured under the Act through December 31,

2013, and had not engaged in substantial gainful employment since the amended alleged onset

date. (PageID.107.) Thus, Plaintiff was required to establish that he was disabled prior to

December 31, 2013. Siterlet v. Sec’y of Health & Human Servs., 823 F.2d 918, 920 (6th Cir.

1987).

         At the second step, the ALJ determined that Plaintiff suffered from the following severe

impairments: (1) diverticulosis/diverticulitis, with history of colon perforation and surgically

removed abscess; and (2) chronic anal fissure. (PageID.107.) The ALJ found that Plaintiff’s

hypertension and coronary artery disease were well controlled and/or minimally limited Plaintiff’s

ability to work and, therefore, were not severe impairments. (PageID.108.) At the third step, the

ALJ determined that Plaintiff did not have an impairment that, when considered alone or in

combination with other impairments, met or equaled the requirements of an impairment identified

in the Listing of Impairments detailed in 20 C.F.R., Part 404, Subpart P, Appendix 1.

(PageID.108.)

         With respect to Plaintiff’s residual functional capacity (RFC), the ALJ determined that

Plaintiff retained the capacity to perform light work as defined in 20 C.F.R. §§ 404.1567(b) and

416.967(b), as follows:



                                                 5
Case 1:19-cv-00398-RJJ-SJB ECF No. 18 filed 06/08/20 PageID.1067 Page 6 of 10



       [Could] lift and/or carry up to 20 pounds occasionally; sit for a total [of] seven
       hours in an eight-hour workday for 30 minutes at a time; stand for up to four hours
       total in an eight-hour workday and for 30 minutes at a time; walk for up to two
       hours total in an eight-hour workday for 30 minutes at a time; can occasionally
       reach overhead and frequently reach in all other directions; frequently handle,
       finger, and feel; occasionally operate foot controls with either lower extremity;
       occasionally balance, stoop, kneel, crouch, crawl, and climb ramps and stairs; never
       climb ladders, ropes, or scaffolds; no exposure to unprotected heights; [can]
       frequently operate or work around moving mechanical parts; occasionally operate
       motor vehicles; frequent exposure to humidity, wetness, dust, odors, fumes, and
       pulmonary irritants, and temperature extremes; occasional exposure to vibration;
       and exposure to nothing more than loud noise levels.

(PageID.108.) The ALJ determined that this RFC finding was supported by Plaintiff’s treatment

records/medical evidence and the opinion evidence.

       The ALJ noted that Plaintiff underwent a sphinectomy in 2009 and diverticular abscess

drainage in the pelvis in 2010. (PageID.756, 794–95, 805.) The abscess was considered

completely resolved following the procedure. (PageID.791.) No significant follow-up was

recommended.     (PageID.634–35.)     Plaintiff was not hospitalized for diverticulitis after his

amended onset date. (PageID.172–73.) In February 2013, Plaintiff reported to his primary care

physician, Jean B. Thomas, M.D., symptoms relating to diverticulitis that were aggravated during

bowel movements. Dr. Thomas commented that Plaintiff’s symptoms were “moderate” in nature.

Because Plaintiff declined the doctor’s offer to perform a rectal exam, Dr. Thomas made no

positive objective findings. (PageID.726–27.) Treatment notes from subsequent examinations

indicated that Plaintiff had a chronic anal fissure and some fecal incontinence and noted that

Plaintiff had complained of some mild left lower quadrant abdominal pain, but generally reported

normal findings. (PageID.705, 737, 744–47, 761–62.) In July 2013, Plaintiff saw Richard E.

Burney, M.D., at the University of Michigan. Plaintiff reported he was pain-free that day. On

examination, Dr. Burney elicited some tenderness, but his findings were normal. Dr. Burney

concluded that Plaintiff had chronic anorectal pain that was likely related to muscle contraction or


                                                 6
Case 1:19-cv-00398-RJJ-SJB ECF No. 18 filed 06/08/20 PageID.1068 Page 7 of 10



spasm. He knew of no surgical solution for the problem and prescribed a medicated ointment to

help relax Plaintiff’s rectal muscles. (PageID.737.) During a September 2013 visit with Dr.

Thomas Plaintiff did not report any subjective symptoms, and the physical examination was

normal. (PageID.786.)

       During 2014, Plaintiff continued to report chronic severe rectal pain, even though his

providers consistently reported normal examination findings. (PageID.770–72, 774–76.) In

addition, despite complaints of frequent bleeding, laboratory tests showed that Plaintiff was not

anemic and that his blood work was unremarkable. (PageID.813.) Plaintiff returned to the

University of Michigan in March 2016 following an extensive gap in treatment. Although Plaintiff

complained of severe rectal pain, the doctor was unable to perform a rectal exam as Plaintiff

clenched his buttocks tightly. The doctor recommended an examination under anesthesia and a

colonoscopy. (PageID.873–75.) In September 2016, following an unremarkable colonoscopy,

Plaintiff met with pain specialist Daniel Berland, M.D. Dr. Berland performed a limited rectal

exam but found only evidence of a small hemorrhoid and some tenderness, but no evidence of an

anal fissure. Dr. Berland believed that Plaintiff’s reported pain was atypical in nature and that it

might have a psychological origin. (PageID.928–29.) On October 26, 2017, Michael Geoghegan,

D.O., conducted a consultative examination of Plaintiff. Dr. Geoghegan reported generally normal

findings, with no specific findings supporting Plaintiff’s allegations of disabling pain. (ECF No.

837–38.)

       The ALJ found Plaintiff’s statements concerning the intensity, persistence, and limiting

effects of his symptoms inconsistent with the medical record and other evidence. For example,

the ALJ noted that Plaintiff testified at the 2017 hearing that he had had few flare-ups of his

diverticulitis and had not been hospitalized for his conditions after his amended alleged onset date.



                                                 7
Case 1:19-cv-00398-RJJ-SJB ECF No. 18 filed 06/08/20 PageID.1069 Page 8 of 10



(ECF No. 146-47, 172–73.) The ALJ further noted that, in spite of Plaintiff’s reported periods of

diarrhea and occasional incontinence, he admitted that the did not take any medication for his

diverticulitis and did not wear any special undergarments to control the reported incontinence.

(PageID.146.) The ALJ also noted that, in spite of Plaintiff’s claim at the 2017 hearing that he

was waiting to see what his doctors could do to alleviate his rectal pain so that he could return to

work, Plaintiff did not have any doctor appointments scheduled. (PageID.110.) Finally, the ALJ

found that the consistent lack of objective medical findings and gaps in his treatment were at odds

with Plaintiff’s allegations of disabling pain. (PageID.112–13.)

       As for the opinion evidence, the ALJ gave significant weight to the opinion of consultative

examiner Dr. Geoghegan. (PageID.113.) The ALJ further noted that Dr. Shapiro, who testified at

the hearing, provided a functional capacity assessment that was consistent with that of Dr.

Geoghegan for a somewhat reduced range of light work. (PageID.114.) Finally, the ALJ declined

to give the September 2014 opinion of Dr. Thomas, Plaintiff’s primary care physician, more than

minimal weight because the opinion was inconsistent with the medical evidence of record, was

based almost exclusively on Plaintiff’s subjective statements, and Plaintiff admitted at the 2017

hearing that he could do more than indicated by Dr. Thomas’s opinion. (PageID.114–15.)

       Based on his RFC finding and Plaintiff’s testimony, the ALJ concluded that Plaintiff could

not perform his past relevant work. (PageID.115.) However, at the fifth step, the ALJ found that,

based on testimony from the vocational expert, there existed approximately 476,000 jobs in the

national economy that an individual of Plaintiff’s age and with his education, work experience,

and RFC could perform. (PageID.116.) This represents a significant number of jobs. See, e.g.,

Taskila v. Comm’r of Soc. Sec., 819 F.3d 902, 905 (6th Cir. 2016) (“[s]ix thousand jobs in the

United States fits comfortably within what this court and others have deemed ‘significant’”).



                                                 8
Case 1:19-cv-00398-RJJ-SJB ECF No. 18 filed 06/08/20 PageID.1070 Page 9 of 10



                                          DISCUSSION

       In his brief, Plaintiff does not argue that the ALJ’s decision was deficient or erroneous in

any respect. Instead, he cites his impairments and requests that the Court award him benefits.

(ECF No. 13 at PageID.1038–39.) However, as noted above, the Court’s function on appeal is to

determine whether the ALJ’s decision is supported by substantial evidence. The Court does “not

try the case de novo.” Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007). Moreover, this Court

is not required to “formulate arguments on the Plaintiff’s behalf” or engage in an “open-ended

review of the entirety of the administrative record to determine . . . whether it might contain

evidence that arguably is inconsistent with the Commissioner’s decision.” Hollon ex rel. Holon v.

Comm’r of Soc. Sec., 447 F.3d 477, 491 (6th Cir. 2006). Nonetheless, in light of Plaintiff’s pro se

status, the Court has thoroughly reviewed the record to determine whether the ALJ’s decision in

this matter is in any way defective or deficient. This review has revealed nothing which calls into

question the ALJ’s decision making process, the legal standards he applied, or the substantiality

of the evidence in support of his decision. Accordingly, the Court concludes that the ALJ’s

determination that Plaintiff is not disabled is supported by substantial evidence.




                                                 9
Case 1:19-cv-00398-RJJ-SJB ECF No. 18 filed 06/08/20 PageID.1071 Page 10 of 10



                                       CONCLUSION

       For the reasons stated herein, the undersigned recommends that the Commissioner’s

decision be affirmed.

                                           NOTICE

       OBJECTIONS to this report and recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within that time waives the right to appeal the District Court’s order. See Thomas v.

Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


Dated: June 8, 2020                                         /s/ Sally J. Berens
                                                           SALLY J. BERENS
                                                           U.S. Magistrate Judge




                                               10
